—In an action, inter alia, to recover past due rents, the defendants third-party plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated October 25, 1994, as, in effect, dismissed the third-party complaint insofar as asserted against Joseph and Ryfka Meisels, and dismissed their counterclaims against the plaintiff.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the appellants’ counterclaims against Myron Associates, Inc., and the third-party complaint insofar as asserted against the third-party defendants Joseph and Ryfka Meisels. The appellants maintain that they should be permitted to recover damages in the form of attorneys’ fees based on their counterclaims and their third-party complaint. However, as noted in Myron Assocs. v Obst*504feld (224 AD2d 504 [decided herewith]), the appellants have no basis for the recovery of attorneys’ fees in this case.
We find that the appellants’ remaining contentions lack merit. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.